Citation Nr: 0946200	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  09-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for diabetes mellitus, 
Type II.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to May 
1964. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Veteran's March 2008 notice of disagreement was 
apparently construed as including the hernia and diabetes 
mellitus claims.  

The issues of entitlement to service connection for a heart 
disorder and for prostate cancer are addressed in the REMAND 
portion of the decision below and are REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence of a nexus between hypertension and 
active military service is not of record.

2.  Competent evidence of a nexus between a hiatal hernia and 
active military service is not of record.

3.  Competent evidence of a nexus between diabetes mellitus, 
Type II and active military service is not of record.

4.  Competent evidence of a nexus between glaucoma and active 
military service is not of record.

5.  Competent medical evidence of a current sleep apnea 
disability is not of record.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  Hiatal hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Diabetes mellitus, Type II was not incurred in or 
aggravated by active service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

4.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Where a Veteran had active and continuous military service 
for 90 days or more during a period of war, and a chronic 
disease such as hypertension or diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 
II.  Analysis 

Sleep Apnea 

The Veteran asserts that he is entitled to service connection 
for sleep apnea.  However, no sleep apnea diagnosis or 
objective manifestations of such disorder are of record.

The Veteran's service treatment records are absent any 
complaints of sleep apnea.  The Veteran's separation 
examination dated in March 1964 showed no indications of 
sleep apnea or obstructed breathing.  In fact, the Veteran 
denied trouble sleeping in a report of medical history 
completed at that time.  

Post service, there is also no clinical evidence of sleep 
apnea.  Letters were submitted by the Veteran's doctors 
reporting his current illnesses and disabilities, and sleep 
apnea was not mentioned.  Moreover, a July 2000 private 
hospital admission report, which indicated a chief complaint 
of supraventricular tachycardia, noted the Veteran's denial 
of shortness of breath.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

Because there is no objective showing of sleep apnea at any 
time during the rating period on appeal, the claim must be 
denied.

In so finding, the Board notes that in certain circumstances, 
the Veteran's testimony alone can establish a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007), the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

While shortness of breath itself is a lay-observable 
condition, the diagnosis of sleep apnea as a chronic 
disability is more complex and thus the Board finds that the 
Veteran, without medical skill or expertise, is not competent 
here to make such diagnosis despite the holding in Jandreau.  
In any event, to the extent that his statements could be 
found as competent evidence of sleep apnea, they are not 
found to be credible, in that this condition was apparently 
never reported to his caregivers and he in fact denied 
shortness of breath in a July 2000. 

In sum, there is no basis for a grant of service connection 
for sleep apnea. Again, the evidence is against this claim 
and therefore there is no reasonable doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Hypertension, Hiatal Hernia, Diabetes Mellitus and Glaucoma 

The Veteran asserts that he is entitled to service connection 
for hypertension, hiatal hernia, diabetes mellitus and 
glaucoma.  

A review of the Veteran's service treatment records shows no 
treatment or complaints regarding hypertension, hiatal 
hernia, diabetes mellitus or glaucoma.  While the records 
show complaints of chest pain and abdominal pain, there is no 
indication that the chest pain was linked to hypertension or 
hiatal hernia or that the abdominal pain was linked to hiatal 
hernia.  Service treatment records dated in 1951 and 1959 
show complaints of pain in the lower right abdomen.  In 
January 1953, a blood pressure reading of 142/100 was shown.  
Later that year, the Veteran exhibited chest pain in 1953 and 
clinical testing conducted showed chest pain was the result 
of a pneumonic infiltration.  In September 1954, a diagnosis 
of irritable colon syndrome was provided and no mention was 
made of hiatal hernia.  In October 1954, the Veteran 
underwent testing to determine the etiology of the right 
lower quadrant pain.  A barium enema, upper gastro intestinal 
series and blood and urine tests were negative.  In 1961 and 
1963, the Veteran complained of chest discomfort and severe 
chest pain.  In July 1961, the Veteran had blood pressure of 
112/80.  Upon separation from service in March 1964, the 
Veteran was found to have normal heart, abdomen (to include 
hernia) and pupils.  The Veteran's blood pressure was 120/80 
and his vision was 20/20.   

Following separation from active service, a June 2005 
statement was submitted by Dr. G.G.W., indicating that the 
Veteran had a long history of glaucoma, beginning in 1986.  
Another statement dated in June 2005, from Dr. S.S., 
indicates that the Veteran was been treated for diabetes 
mellitus Type II, GERD (gastroesophageal reflux disease) and 
hypertension.  August 2005 private medical records show a 
diagnosis of hypertension and diabetes.  

The records provide no evidence of a nexus between the 
current diagnoses and service.  Furthermore, the Veteran's 
service treatment records show no indication of hypertension, 
hiatal hernia, diabetes mellitus or glaucoma.  Specifically 
regarding hypertension, the service treatment records reflect 
one elevated blood pressure reading in January 1953, with 
numerous normal readings thereafter, including upon 
separation, as previously noted.  Thus, there is no 
indication of chronic or predominantly high blood pressure 
during service or until several decades thereafter.

The service treatment records also show chest pain, but 
relate such chest pain to pneumonia.  In addition, irritable 
colon syndrome was diagnosed, but not hiatal hernia.  The 
first evidence of treatment for glaucoma is in 1986, over 20 
years after the Veteran's separation from service.  The 
earliest record of treatment for hypertension, hiatal hernia 
and diabetes mellitus is in 2005, over 40 years after the 
Veteran separated from service.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   
However, while the Veteran's statements as to continuity of 
observable symptomatology could support the claim, here he 
has not expressly endorsed any history of continuous 
disability.  Therefore, continuity of symptomatology has not 
been established, either by the clinical evidence or by the 
Veteran's own statements.
Moreover, no competent evidence causally relates the claimed 
disabilities to active service.  

Furthermore, with regard to the Veteran's claims of 
hypertension and diabetes mellitus, as those disorders were 
not manifest to a compensable degree within a year of his 
separation from service, the presumptive regulations are not 
for application.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Accordingly, a preponderance of the evidence is against the 
claims for service connection for hypertension, hiatal 
hernia, diabetes mellitus and glaucoma, and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The claim is denied.

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a notice letter was issued in December 2005, 
prior to the initial adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claims for service connection.  

Complete notice was not sent to the Veteran until February 
2009, after the claim was adjudicated.  However, this timing 
defect was thereafter cured by re-adjudication in February 
2009.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  
Furthermore, as discussed in detail below a preponderance of 
the evidence is against the claims for direct service 
connection, and therefore any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development 
of his claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records and private 
medical records have been obtained.  

The Board acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claims for 
hypertension, hiatal hernia, diabetes mellitus, glaucoma and 
sleep apnea; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that hypertension, hiatal hernia, diabetes 
mellitus, glaucoma and sleep apnea may be associated with 
service.  The Board finds that the evidence does not reflect 
competent evidence showing a nexus between service and the 
Veteran's hypertension, hiatal hernia, diabetes mellitus, 
glaucoma and sleep apnea.  Additionally, a current diagnosis 
of sleep apnea is not of record.  Thus, the evidence does not 
warrant the conclusion that a remand for an examination 
and/or opinion is necessary to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Again, the post-service treatment 
records provide no basis to grant the claims.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hiatal hernia is 
denied.

Entitlement to service connection for diabetes mellitus, Type 
II is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran's March 2008 notice of disagreement indicated a 
clear intent to appeal the denials of service connection for 
a heart disorder and prostate cancer.  To date, the RO has 
not issued the veteran a statement of the case (SOC) with 
respect to either claim. Under these circumstances, the Board 
has no discretion and is obliged to remand these issues to 
the RO for the issuance of an SOC. See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999)

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to 
his claim of entitlement to service 
connection for a heart disorder and for 
prostate cancer, to include notification 
of the need to timely file a Substantive 
Appeal to perfect his appeal on these 
issues.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007). Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


